Title: From George Washington to Thomas Jefferson, 5 March 1780
From: Washington, George
To: Jefferson, Thomas


          
            Sir
            Head Quarters [Morristown] March 5th 1780
          
          I had the honor to receive by last nights Post Your Excellencys favor of the 10th Ulto—I am not certain I ever heard that Colo. Clarke had meditated an expedition against Detroit but I have thought it probable enough that he might turn his views that way. The reduction of this Post would be a matter very interesting from it’s situat[i]on—and consequent importance to the tranquility of the Western Country. I have long wished to effect it, but hithe[r]to unhappily our force and means at the Westward have not appeared sufficient to authorise an attempt. These are now from the expiration of the enlistments of many of the Men stationed at Fort Pitt, more incompetent than they were, and I have no prospect of directing an Enterprise to be undertaken. Your Excellency will henc⟨e⟩ be able to determin on the measures bes⟨t⟩ for Colo. Clarke to persue. I have thought the Icy season when the Enemys Ships and other armed Vessels are confined in the Harbour would be the most eligible time to attempt the Post if th⟨e⟩ preperations and Provisions necessary for such an opperation could be then mad⟨e,⟩ as the Garrison would not only be precluded from a retreat but if it were happily to be reduced, it would also invol⟨ve⟩ the loss of the Vessels—an event of great moment. I have the honor to be with the greatest respect & esteem Your Excellencys Most Obt Servant
          
            G.W.
          
          
            P.S. If the Expedition against Detroit is undertaken—& I am advised of the time—it may possibly be in my power to favor it in some degree—by directing a movement of part of the Troops at Fort pitt—by way of diversion.
            I beg leave to inform Your Excellency, that besides the Men in the Regiments and Corps of which You have had Returns—There are 52 Non-Commissioned Officers & privates belonging to the State in the partizan Corps commanded by Major Lee.
          
        